Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 1 of 14 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


                                     :               Civil Action No.:
KATHY MUMPOWER, on behalf of herself :
and others similarly situated,       :
                                     :               COMPLAINT--CLASS ACTION
                        Plaintiff,   :
                                     :
       v.                            :               JURY TRIAL DEMANDED
                                     :
ENHANCED RECOVERY COMPANY, LLC :
d/b/a ERC,                           :
                                     :
                        Defendant.   :


                                         Nature of Action

       1.      This is a class action brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq., for the benefit of Florida and North Carolina consumers

who have been the subject of debt collection efforts by Enhanced Recovery Company, LLC d/b/a

ERC (“Defendant”).

       2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

Congress found to have contributed “to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

       3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 2 of 14 PageID 2



significant concern today. In fact, the CFPB receives more consumer complaints about debt

collection practices than about any other issue.”1

       4.      Over one-third of the debt collection complaints received by the CFPB involve

debt collectors’ attempts to collect debts that consumers did not owe.2

       5.      To combat this serious problem in the debt collection industry, the FDCPA

requires debt collectors to send consumers “validation notices” containing certain information

about their alleged debts and consumers’ rights with respect to those debts. 15 U.S.C. §

1692g(a).

       6.      A debt collector must send this notice “[w]ithin five days after the initial

communication with a consumer in connection with the collection of any debt,” unless the

required information was “contained in the initial communication or the consumer has paid the

debt.” Id., § 1692g(a).

       7.      As noted by the CFPB and the Federal Trade Commission, “this validation

requirement was a ‘significant feature’ of the law that aimed to ‘eliminate the recurring problem

of debt collectors dunning the wrong person or attempting to collect debts which the consumer

has already paid.’” Hernandez, No. 14-15672, at 5 (quoting S. Rep. No. 95-382, at 4 (1977)).

       8.      Indeed, the aim of § 1692g is to provide a period for the recipient of a collection

letter to understand and consider her options.



1
        See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
Zinman,     & Parham,         P.C.,  No.     14-15672    (9th    Cir.   Aug.    20,  2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last accessed January 4, 2019).
2
        See Consumer Financial Protection Bureau, Fair Debt Collection Practices Act—CFPB
Annual Report 2018 at 15 (2018), https://www.consumerfinance.gov/data-research/research-
reports/fair-debt-collection-practices-act-annual-report-2018/ (last accessed January 4, 2019).


                                                 2
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 3 of 14 PageID 3



       9.      A debt collector does not comply with section 1692g “merely by inclusion of the

required debt validation notice; the notice Congress required must be conveyed effectively to the

debtor.” Swanson v. S. Or. Credit Serv., Inc., 869 F.2d 1222, 1225 (9th Cir. 1988).

       10.     To be effective, the notice must not be overshadowed or contradicted by other

messages or notices appearing in the initial communication from the collection agency. See

Savino v. Computer Credit, Inc., 164 F.3d 81, 85 (2d Cir. 1998) (“A debt collection notice is

overshadowing or contradictory if it fails to convey the validation information clearly and

effectively and thereby makes the least sophisticated consumer uncertain as to her rights.”).

       11.     This case centers on Defendant’s failure to effectively provide the disclosures

required by 15 U.S.C. § 1692g in its initial written communications to consumers, or within five

days thereafter.

                                             Parties

       12.     Kathy Mumpower (“Plaintiff”) is a natural person who at all relevant times

resided in Union County, North Carolina.

       13.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

asserted to be owed or due, a creditor other than Defendant.

       14.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

or due, arises from a transaction in which the money, property, insurance, or services that are the

subject of the transaction were incurred primarily for personal, family, or household purposes—

namely, a Target credit card (the “Debt”).

       15.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       16.     Defendant is a limited liability partnership with its principal office in Duval

County, Florida.




                                                3
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 4 of 14 PageID 4



        17.     Defendant “is an international business process BPO (BPO) and full service, end-

to-end provider for every aspect of the customer lifecycle, including debt collection.”3

        18.     Defendant is “contracted by creditors and debt purchasers for [its] services and

maintain necessary business and collection agency licenses.” Id.

        19.     Defendant is an entity that at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

        20.     Upon information and belief, at the time Defendant attempted to collect the Debt

from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

the time that Defendant acquired it for collection.

        21.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        22.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

                                       Jurisdiction and Venue

        23.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        24.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as Defendant has its

principal place of business in this district.

                                         Factual Allegations

        25.     On or about June 17, 2019, Defendant sent a written communication to Plaintiff in

connection with the collection of the Debt.




3
        See http://www.ercbpo.com/help/who-is-erc/ (last accessed August 1, 2019).


                                                 4
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 5 of 14 PageID 5



       26.     A true and correct copy of the June 17, 2019 communication to Plaintiff is

attached as Exhibit A.

       27.     This June 17, 2019 communication to Plaintiff was the first communication

Plaintiff received from Defendant.

       28.     Plaintiff did not receive any other communication from Defendant within five

days of the June 17, 2019 communication.

       29.     The June 17, 2019 communication, on the upper right-hand side, disclosed to

Plaintiff that the balance of the Debt was $1,436.34. Id.

       30.     The June 17, 2019 communication then advised Plaintiff that the Debt had been

placed with Defendant for collection efforts. Id.

       31.     Relevant here, the June 17, 2019 communication then advised Plaintiff: “To get

your account out of delinquency and put it in good standing you must pay $83.00. Your payment

must be received by 07/11/2019 to prevent this account from entering the next stage of

delinquency.” Id.

       32.     The June 17, 2019 communication then contained the following disclosures:

       Unless you dispute the validity of the debt, or any portion thereof, within thirty
       (30) days of receipt of this notice, the debt will be assumed to be valid by us.

       If you notify our office below in writing within the thirty-day period that the debt,
       or any portion thereof is disputed, we will obtain verification of the debt or a copy
       of any judgment that may be of record against you. We will mail verification or
       [sic] copy of the judgment to you.

       Upon your written request to this office within the thirty-day period, we will
       provide you with the name and address of the original creditor, if different from
       the current creditor listed in the above section of this notice.

Id.

       33.     At the very bottom of the front page of the June 17, 2019 communication—after a

very large blank space and Defendant’s contact information and office hours—, Defendant


                                                    5
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 6 of 14 PageID 6



stated: “This is a debt collector attempting to collect a debt. Any information obtained will be

used for that purpose. Nothing in this letter overrides, withdraws or overshadows your right to

dispute the debt.” Id.

                                    Class Action Allegations

       34.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of:

       All persons (a) with a Florida or North Carolina address, (b) to whom Enhanced
       Recovery Company, LLC d/b/a ERC mailed an initial debt collection
       communication not returned as undeliverable, (c) in connection with the
       collection of a consumer debt, (d) in the one year preceding the date of this
       complaint, (e) that included an amount to get the person’s debt out of delinquency
       that was required to be paid within 30 days of the date of the initial debt collection
       communication.

       35.     Excluded from the class is Defendant, its officers and directors, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendant has or had controlling interests.

       36.     The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

numerous that joinder of all members is impracticable.

       37.     The exact number of class members is unknown to Plaintiff at this time and can

only be determined through appropriate discovery.

       38.     The class is ascertainable because it is defined by reference to objective criteria.

       39.     In addition, upon information and belief, the names and addresses of all members

of the proposed class can be identified in business records maintained by Defendant.

       40.     The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

the claims of the members of the class.




                                                 6
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 7 of 14 PageID 7



          41.      To be sure, Plaintiff’s claims and those of the members of the class originate from

the same standardized initial debt collection letter utilized by Defendant, and Plaintiff possesses

the same interests and has suffered the same injuries as each member of the class.

          42.      Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately protect the

interests of the members of the class and has retained counsel experienced and competent in

class action litigation.

          43.      Plaintiff has no interests that are contrary to or in conflict with the members of the

class that she seeks to represent.

          44.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since, upon information and belief, joinder of all members is

impracticable.

          45.      Furthermore, as the damages suffered by individual members of the class may be

relatively small, the expense and burden of individual litigation could make it impracticable for

the members of the class to individually redress the wrongs done to them.

          46.      There will be no unusual difficulty in the management of this action as a class

action.

          47.      Issues of law and fact common to the members of the class predominate over any

questions that may affect only individual members, in that Defendant has acted on grounds

generally applicable to the class.

          48.      Among the issues of law and fact common to the class are:

                a. Defendant’s violations of the FDCPA as alleged herein;

                b. whether Defendant is a debt collector as defined by the FDCPA;




                                                     7
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 8 of 14 PageID 8



             c. whether Defendant’s demand for payment in a time that is less than 30 days from

                Plaintiff’s receipt of the letter violates 15 U.S.C. § 1692g(b);

             d. the availability of statutory penalties; and

             e. the availability of attorneys’ fees and costs.

     Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g(b)

       49.      Plaintiff repeats and re-alleges the factual allegations contained in paragraphs 1

through 48 above.

       50.      The FDCPA at 15 U.S.C. § 1692g(a) provides:

       Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid
       the debt, send the consumer a written notice containing –

             (1) the amount of the debt;

             (2) the name of the creditor to whom the debt is owed;

             (3) a statement that unless the consumer, within thirty days after receipt of the
             notice, disputes the validity of the debt, or any portion thereof, the debt will be
             assumed to be valid by the debt collector;

             (4) a statement that if the consumer notifies the debt collector in writing
             within the thirty-day period that the debt, or any portion thereof, is disputed,
             the debt collector will obtain verification of the debt or a copy of a judgment
             against the consumer and a copy of such verification or judgment will be
             mailed to the consumer by the debt collector; and

             (5) a statement that, upon the consumer’s written request within the thirty-day
             period, the debt collector will provide the consumer with the name and
             address of the original creditor, if different from the current creditor.

       51.      The FDCPA at 15 U.S.C. § 1692g(b) provides:

       If the consumer notifies the debt collector in writing within the thirty-day period
       described in subsection (a) that the debt, or any portion thereof, is disputed, or
       that the consumer requests the name and address of the original creditor, the debt
       collector shall cease collection of the debt, or any disputed portion thereof, until
       the debt collector obtains verification of the debt or a copy of a judgment, or the
       name and address of the original creditor, and a copy of such verification or


                                                   8
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 9 of 14 PageID 9



       judgment, or name and address of the original creditor, is mailed to the consumer
       by the debt collector. Collection activities and communications that do not
       otherwise violate this subchapter may continue during the 30-day period referred
       to in subsection (a) unless the consumer has notified the debt collector in writing
       that the debt, or any portion of the debt, is disputed or that the consumer requests
       the name and address of the original creditor. Any collection activities and
       communication during the 30-day period may not overshadow or be inconsistent
       with the disclosure of the consumer’s right to dispute the debt or request the name
       and address of the original creditor.

(emphasis added).

       52.     The manner in which Defendant conveyed the validation notice required by 15

U.S.C. § 1692g(a) was ineffective, as it was inconsistent with, and overshadowed and

contradicted, the statutory notice.

       53.     In the alternative, Defendant, through its communication, failed to explain an

apparent, though not actual, contradiction that its letter creates regarding statutorily-mandated

disclosures that Defendant was required to provide to Plaintiff

       54.     Specifically, while Defendant included the validation notice required by 15

U.S.C. § 1692g(a) with the appropriate thirty-day time period for disputing the debt or requesting

creditor information in the June 17, 2019 letter, in that same communication, Defendant

demanded payment of $83.00 from Plaintiff by July 11, 2019—a time period less than 30 days

from Plaintiff’s receipt of the June 17, 2019 letter. See Ex. A.

       55.     This demand was buttressed by Defendant’s assertion that payment by that date

was required to prevent the Debt from entering the next stage of delinquency. Id.

       56.     As a result, the least sophisticated consumer, upon receiving Defendant’s June 17,

2019 letter, would be confused as to whether she (a) had the full thirty-day period from her

receipt of the letter to invoke her validation rights, or (b) needed to pay $83.00 by July 11,




                                                  9
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 10 of 14 PageID 10



2019—24 days from the date of the letter—in order to stop the Debt from going into the next

stage of delinquency.

       57.     While Defendant’s June 17, 2019 letter states at the very bottom of the page that

“[n]othing in this letter overrides, withdraws or overshadows your right to dispute the debt,” the

location and content of such language does not effectively inform the least sophisticated

consumer that although Defendant demanded payment of $83.00 be made prior to the expiration

of the validation period, Plaintiff still had the right to invoke her validation rights throughout the

entirety of the third-day validation period.

       58.     As a result, Defendant violated 15 U.S.C. § 1692g(b). See, e.g., McCray v.

Deitsch and Wright P.C., 356 F. Supp. 3d 1358 (M.D. Fla. 2019).

       59.     The harm suffered by Plaintiff is particularized in that the violative initial debt

collection letter at issue was sent to her personally, regarded her personal alleged debt, and failed

to effectively provide her statutorily-mandated disclosures to which she was entitled.

       60.     “Section 1692g furthers th[e] purpose [of protecting debtors from abusive debt

collection activity] by requiring a debt collector who solicits payment from a consumer to

provide that consumer with a detailed validation notice, which allows a consumer to confirm that

he owes the debt sought by the collector before paying it.” Papetti v. Does 1-25, 691 F. App’x

24, 26 (2d Cir. 2017).

       61.     And the content of Defendant’s June 17, 2019 communication created a material

risk of harm to the concrete interest Congress was trying to protect in enacting the FDCPA.

       62.     Specifically, when a consumer is informed on the one hand that if she does not

pay money in less than 30 days in order to avoid her debt going further into her delinquency, but,




                                                 10
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 11 of 14 PageID 11



also that she can contest the debt or request creditor information within 30 days, she is left

unsure as to the time period with which she must comply.

         63.    And here, Plaintiff was confused as to whether she had thirty days to invoke her

validation rights, in light of the language in the letter requiring a payment of $83.00 by July 11,

2019 in order to prevent the debt from going into the next stage of delinquency.

         64.    In addition, Defendant’s actions invaded a specific private right created by

Congress, and the invasion of that right creates the risk of real harm. See Church v. Accretive

Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016).

         Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e

         65.    Plaintiff repeats and re-alleges the factual allegations contained in paragraphs 1

through 48 above.

         66.    The FDCPA at 15 U.S.C. § 1692e provides “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

         67.    While Defendant included the validation notice required by 15 U.S.C. § 1692g(a)

with the appropriate thirty-day time period for disputing the debt or requesting creditor

information in the June 17, 2019 letter, in the body of that same communication, Defendant

demanded payment of $83.00 from Plaintiff by July 11, 2019—a time period less than 30 days

from Plaintiff’s receipt of the June 17, 2019 letter. See Ex. A.

         68.    This demand was buttressed by Defendant’s assertion that payment by was

required to prevent the Debt from entering the next stage of delinquency. Id.




                                                 11
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 12 of 14 PageID 12



       69.     The demand for payment of $83.00 by July 11, 2019 was deceptive and

misleading given that the payment requirement made it unlikely the least sophisticated consumer

would understand that she could still invoke her validation rights after that deadline.

       70.     While Defendant’s June 17, 2019 letter states at the very bottom of the page that

“[n]othing in this letter overrides, withdraws or overshadows your right to dispute the debt,” the

location and content of such language does not effectively inform the least sophisticated

consumer that although Defendant demanded payment of $83.00 be made prior to the expiration

of the validation period, Plaintiff still has the right to invoke her validation rights throughout the

entirety of the third-day validation period.

       71.     As a result, Defendant violated 15 U.S.C. § 1692e.

       72.     The harm suffered by Plaintiff is particularized in that the violative initial debt

collection letter at issue was sent to her personally, regarded her personal alleged debt, and failed

to effectively provide her statutorily-mandated disclosures to which she was entitled.

       73.     Moreover, Defendant’s violation of the right not to be the target of misleading

debt collection communications constitutes a cognizable injury under for Article III standing.

       74.     And the content of Defendant’s February 6, 2018 communication created a

material risk of harm to the concrete interest Congress was trying to protect in enacting the

FDCPA.

       75.     Specifically, when a consumer is informed on the one hand that if she does not

pay money in less than 30 days in order to avoid her debt going further into her delinquency, but,

also that she can contest the debt or request creditor information within 30 days, she is left

unsure as to the time period with which she must comply.




                                                 12
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 13 of 14 PageID 13



          76.      And here, Plaintiff was confused as to whether she had thirty days to invoke her

validation rights, in light of the language in the letter requiring a payment of $83.00 by July 11,

2019 in order to prevent the debt from going into the next stage of delinquency.

          77.      In addition, Defendant’s actions invaded a specific private right created by

Congress, and the invasion of that right creates the risk of real harm. See Church, 654 F. App’x

at 995.

          WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

                A. Determining that this action is a proper class action under Rule 23 of the Federal

                   Rules of Civil Procedure;

                B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692g(b) and 15

                   U.S.C. § 1692e;

                C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

                   U.S.C. § 1692k;

                D. Awarding members of the class actual damages incurred, as applicable, pursuant

                   to 15 U.S.C. § 1692k;

                E. Enjoining Defendant from future violations of 15 U.S.C. § 1692g(b) and 15

                   U.S.C. § 1692e with respect to Plaintiff and the class;

                F. Awarding Plaintiff and members of the class their reasonable costs and attorneys’

                   fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k

                   and Rule 23 of the Federal Rules of Civil Procedure;

                G. Awarding Plaintiff and the members of the class any pre-judgment and post-

                   judgment interest as may be allowed under the law; and

                H. Awarding other and further relief as the Court may deem just and proper.




                                                    13
Case 3:19-cv-00914-MMH-MCR Document 1 Filed 08/07/19 Page 14 of 14 PageID 14



                                       JURY DEMAND

      Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: August 7, 2019                        Respectfully submitted,


                                             /s/ James L. Davidson
                                             James L. Davidson
                                             Florida Bar No. 723371
                                             Jesse S. Johnson
                                             Florida Bar No. 69154
                                             Greenwald Davidson Radbil PLLC
                                             7601 N. Federal Highway, Suite A-230
                                             Boca Raton, FL 33487
                                             Tel: (561) 826-5477
                                             Fax: (561) 961-5684
                                             jdavidson@gdrlawfirm.com
                                             jjohnson@gdrlawfirm.com

                                             Counsel for Plaintiff and the proposed class




                                                14
